DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4,12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control of crosslinking density …” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not clear how a “thickness” of the hydrogel can control an effect on the material when the same material is present throughout according to the claim.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims carry the same problem.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sahatjian et al. (2005/0090891) in view of Berg et al. (20080275544).  Please note the intended use of “shunt” for the prosthesis carries minimal patentable weight absent any distinguishing structure. The prior art as explained here, defines the same structure as claimed and thus is fully capable of functioning as a shunt. Fig. 6 of Sahatjian shows a tube having an inner wall defining a fixed inner diameter (please note the examiner interprets this limitation as the diameter does not vary along its length or in other words is not tapered) of said synthetic tube and a layer of hydrogel of a thickness coating said inner wall of said tube such that said layer of hydrogel is affixed to said inner wall of said tube (paragraph 23) and such that the thickness of said layer of hydrogel defines a diameter of a lumen extending through and defined by the shunt prosthesis, said layer of hydrogel being configured such that the thickness of said layer of hydrogel is reducible in vivo (paragraphs 5,32) over a predetermined period of time by control of crosslinking density of said layer of hydrogel, paragraph 42. Sahatjian et al. did note (paragraph 4) that stent tubes can be synthetic, but did not explicitly state the tube with the hydrogel is made of synthetic material. Berg et al. teach (paragraph 32) that stent tubes can be made of synthetic material. It would have been obvious to one of ordinary skill in the art to select a known material for the intended use and provide a synthetic material for the stent tube as taught by Berg et al. with the prosthetic device of Sahatjian et al. such that the desired properties can be provided and reduce any inflammatory or neointimal responses, see Berg, paragraph 33. 
	Claim(s) 2,3,5,6 are rejected under 35 U.S.C. 103 as being unpatentable over Sahatjian et al. (2005/0090891) in view of Berg et al. (20080275544) as applied to claim 1 above, and further in view of Hu et al. (WO 03/022910). Sahatjian et al. in view of Berg et al. ins explained supra. It is noted that Sahatjian does disclose (paragraphs 40-42) the hydrogel is crosslinked and has polymer chains. Please note the prior art discloses the feature of a hydrogel at the same level of scope of the claim, a hydrogel that is crosslinked, thus it inherently has the same properties. Sahatjian is silent as to the hydrogel being of a mesh structure provided by a 3-D array of polymer chains and crosslinks in which the greater a length of the polymer chains between crosslinks, the larger size of the hydrogel, but the examiner takes Official notice that in the art that this hydrogel can be a mesh structure of polymer chain crosslinks. Thus, it is inherent
that the hydrogel disclosed by Sahatjian is mesh structured with polymer chain crosslinks. MPEP 2112.01 II. states “A chemical composition and is properties are inseparable.” 
However in the alternative, Sahatjian as modified by Berg did not explicitly disclose the hydrogel having a mesh structure provided by a 3-D array of polymer chains and crosslinks in which the greater a length of the polymer chains between crosslinks, the larger size of the hydrogel. Hu et al. teach (page 4, lines 3-12, page 18, lines 13-24) that polymer chains in a hydrogel define a mesh structure and the mesh size can be larger with greater length chains. It would have been obvious to one of ordinary skill in the art to use crosslink chain polymer hydrogels as taught by Hu et al. such that it can be controlled to effectively deliver therapeutics to a site of use, page 5, lines 19-24, page 6, lines 1-7. Regarding claim 3, Sahatjian discloses (paragraph 40) that the crosslinking can be chemically accomplished. Hu et al. also teach (page 12, lines 15-17) that the hydrogel can be chemically crosslinked and can thus provide the mesh structure of the hydrogel to reduce in thickness (page 6, lines 5-7) of the layer of hydrogel and thus the diameter of the lumen of the device increases. With respect to claim 5, Hu et al. teach (page 3, lines 9-11) there is polymer microstructures embedded, dispersed and immobilized within the layer of hydrogel, release chemical agents (abstract). With respect to claim 6, Hu et al. further teach (page 4, lines 22-24) that the microstructures are configured to degrade over a predetermined period of time to gradually release the crosslinking agent to reduce in thickness (page 6, lines 5-7) of the layer of hydrogel and thus the diameter of the lumen of the device increases. 

Claim(s) 7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Sahatjian et al. (2005/0090891) in view of Berg et al. (20080275544) as applied to claim 1 above, and further in view of Messersmith et al. (8796394)  and also 9,15 are rejected over the same combination of references. Sahatjian et al. in view of Berg et al. is explained supra. However, Sahatjian et al. did disclose there can be layers of hydrogel. It is noted that when using the hydrogel layer for drug delivery, Berg et al. teach (paragraphs 21,23) that layers are used to control elution. Messersmith et al. teach (col. 13, lines 60-66) that layers of hydrogel are applied to substrate surfaces of medical devices such that a primer hydrogel layer enhances attachment to the surface. It would have been obvious to one of ordinary skill in the art to use layers of hydrogel to coat the substrate as taught by Messersmith et al. on the prosthetic tube of Sahatjian et al. as modified with Berg et al. such that it improves the biocompatibility and reduce inflammatory response, see Messersmith (col. 13, lines 15-22, col. 18, lines 60-67). Regarding claim 8, it is noted that Messersmith teaches that the multiple layers of hydrogel applied on the substrate surface can include multiple primer hydrogel, col. 14, lines 1-5. Messersmith further teaches (col. 1, lines 44-49) that the hydrophobic polymers are immobilized on the surface to enhance the hydrogel attachment. 
Regarding claims 9,15 Sahatjian discloses the claimed invention (see above) except for the prosthesis being a shunt and the tube explicitly being synthetic. Messersmith et al. teach (col. 15, lines 13-17) that shunts are an alternative medical device with a lumen just as a stent or vascular graft that can have hydrogel coated thereon to line the surface. It would have been obvious to one of ordinary skill in the art and provide a shunt device as taught by Messersmith et al. alternatively for the prosthesis of Sahatjian and shunt a lumen in a patient needing such a flow channel since such a modification only involves routine skill in the art and has predictable results. Berg et al. teach (paragraph 32) that prosthetic tubes can be made of synthetic material. It would have been obvious to one of ordinary skill in the art to select a known material for the intended use and provide a synthetic material for the stent tube as taught by Berg et al. with the prosthetic device of Sahatjian et al. as modified with Messersmith such that the desired properties can be provided and reduce any inflammatory or neointimal responses, see Berg, paragraph 33. Regarding claim 15, it is noted that Messersmith teaches that the multiple layers of hydrogel applied on the substrate surface can include multiple primer hydrogel, col. 14, lines 1-5. Messersmith further teaches (col. 1, lines 44-49) that the hydrophobic polymers are immobilized on the surface to enhance the hydrogel attachment. 
	Claim(s) 10,11,13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Sahatjian et al. (2005/0090891) in view of Berg et al. (20080275544) and Messersmith et al. (8796394) as applied to claim 9 above, and further in view of Hu et al. (WO 03/022910). Sahatjian et al. in view of Berg et al. and Messersmith et al. is explained supra. It is noted that Sahatjian does disclose (paragraphs 40-42) the hydrogel is crosslinked and has polymer chains. Please note the prior art discloses the feature of a hydrogel at the same level of scope of the claim, a hydrogel that is crosslinked, thus it inherently has the same properties. Sahatjian is silent as to the hydrogel being of a mesh structure provided by a 3-D array of polymer chains and crosslinks in which the greater a length of the polymer chains between crosslinks, the larger size of the hydrogel, but the examiner takes Official notice that in the art that this hydrogel can be a mesh structure of polymer chain crosslinks. Thus, it is inherent that the hydrogel disclosed by Sahatjian is mesh structured with polymer chain crosslinks. MPEP 2112.01 II. states “A chemical composition and is properties are inseparable.” 
However in the alternative, Sahatjian as modified by Berg and Messersmith did not explicitly disclose the hydrogel having a mesh structure provided by a 3-D array of polymer chains and crosslinks in which the greater a length of the polymer chains between crosslinks, the larger size of the hydrogel. Hu et al. teach (page 4, lines 3-12, page 18, lines 13-24) that polymer chains in a hydrogel define a mesh structure and the mesh size can be larger with greater length chains. It would have been obvious to one of ordinary skill in the art to use crosslink chain polymer hydrogels as taught by Hu et al. such that it can be controlled to effectively deliver therapeutics to a site (see Hu page 5, lines 19-24, page 6, lines 1-7) of use for use in the shunt delivered in the method of Sahatjian as modified by Messersmith and Berg. Regarding claim 11, Sahatjian discloses (paragraph 40) that the crosslinking can be chemically accomplished. Hu et al. also teach (page 12, lines 15-17) that the hydrogel can be chemically crosslinked and can thus provide the mesh structure of the hydrogel to reduce in thickness (page 6, lines 5-7) of the layer of hydrogel and thus the diameter of the lumen of the device increases. With respect to claim 13, Hu et al. teach (page 3, lines 9-11) there is polymer microstructures embedded, dispersed and immobilized within the layer of hydrogel, release chemical agents (abstract). With respect to claim 14, Hu et al. further teach (page 4, lines 22-24) that the microstructures are configured to degrade over a predetermined period of time to gradually release the crosslinking agent to reduce in thickness (page 6, lines 5-7) of the layer of hydrogel and thus the diameter of the lumen of the device increases. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799